UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6973



In Re:   CORNELIUS TUCKER, JR.,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-02-235)


Submitted:   July 24, 2003                 Decided:   August 25, 2003


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cornelius Tucker, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornelius Tucker petitions for a writ of mandamus.           He seeks

an order disqualifying the magistrate judge and district judge.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.       See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     We have reviewed the petition and conclude that Tucker does

not meet the standard for mandamus relief.        Accordingly, although

we grant Tucker’s motion to proceed in forma pauperis, we deny the

petition for writ of mandamus.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            PETITION DENIED




                                    2